Per Curiam.
A suit in equity having been begun in Kansas against relator by one Fletcher, who lives in Detroit, he was summoned to appear before respondent, under the statute allowing witnesses to be examined in foreign suits before circuit judges and certain other officers. On being questioned upon certain matters relating to his own title, .lie refused to answer, and the circuit judge, on request made, declined to commit him, on the double ground of want of *235power in himself, and of adequate means within the control of the court of equity where the suit is pending. Relator asks us for a mandamus to compel the commitment of Mr. Fletcher for his contempt until he submits to answer.
Imprisonment as a means of coercion for civil purposes is not allowed' by law until other means fail. A complainant in a court of equity can always be compelled by that court to perform any conditions or make any disclosure which the court has a right to exact, by refusing to allow him to proceed in his cause until he does what he ought to do. This is a much better resort than duress, and is entirely sufficient.
We need not, therefore, consider whether such disclosures can be required at this early stage of the litigation. The Kansas court understands this better than we can. Neither need we consider the very serious questions of power and of propriety arising under our constitution and statutes. If we have power to interfere in such cases, this case does not. require it.
The order asked for is denied.